Citation Nr: 1127524	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  04-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability, to include kidney stones.

2.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis, prior to April 29, 2004.

3.  Entitlement to an initial disability rating in excess of 30 percent for sinusitis, as of April 29, 2004.

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1976 and from December 1976 to December 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2000 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that in pertinent part denied compensation under the provisions of 38 U.S.C.A. § 1151 for sinusitis, hypertension, any gastrointestinal disorder, and for kidney stones.  While these claims are § 1151 claims, the Veteran has claimed that they are secondary to deviated nasal septum, which itself is compensable disability.  The Board notes here that it must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The decision also continued a 10 percent rating for deviated nasal septum.

In May 2002, the RO granted compensation under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to deviated nasal septum and assigned an initial 10 percent rating effective June 25, 1999.  The Veteran appealed both the initial 10 percent rating and the effective date.

In September 2004, the RO granted a 30 percent rating for sinusitis effective from April 29, 2004.  The Veteran has continued his appeal for a higher initial rating for sinusitis (characterized as 'sinusitis, to include headaches, nosebleed, post nasal drip, and allergic rhinitis') and for an earlier effective date for the rating.

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing), and in July 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); copies of these transcripts have been associated with the record.

In January 2009, the Board granted entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension and for GERD and entitlement to an earlier effective date of April 15, 1988 for the grant of service connection for sinusitis.  The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability manifested by kidney stones and entitlement to an initial disability rating in excess of 10 percent prior to April 29, 2004 and in excess of 30 percent as of April 29, 2004 were remanded for additional development, and are again before the Board for further appellate review.

The issues of entitlement to an initial disability rating in excess of 10 percent for GERD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence reflects that the Veteran's kidney disease is due to or aggravated by his service-connected hypertension.

2.  Prior to April 29, 2004, the Veteran's service-connected sinusitis was not manifested by severe and frequent headaches and purulent discharge or crusting reflecting purulence or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

3.  As of April 29, 2004, the Veteran's sinusitis has not been manifested by postoperative (following radical operation) sinusitis with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations or sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral kidney disease is due to or aggravated by service-connected hypertension.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.361, 3.310 (2010).

2.  Prior to April 29, 2004, the criteria for a disability rating in excess of 10 percent have not been met for sinusitis.  38 U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.96, Diagnostic Code 6512 (1996);38 C.F.R. §§ 3.159,3.361, 4.1-4.10, 4.96, Diagnostic Code 6512 (2010).    

3.  As of April 29, 2004, the criteria for a disability rating in excess of 30 percent have not been met for sinusitis.  38 U.S.C.A. §§ 1151, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.96, Diagnostic Code 6512 (1996);
38 C.F.R. §§ 3.159, 3.361, 4.1-4.10, 4.96, Diagnostic Code 6512 (2010).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

With regard to the Veteran's claim for compensation for a bilateral kidney disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, with respect to either the duty to notify or the duty to assist will not be further discussed.

With respect to the Veteran's claim for higher initial disability ratings for his sinusitis, the duty to notify was satisfied by way of a letter(s) sent to the appellant in January 2001 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received this notice in December 2006.  The issue was subsequently readjudicated and a supplemental statement of the case was issued in January 2011.

The Board notes that, in Dingess, the Court held that in cases where compensation has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and private physician's statements, the Veteran's hearing testimony and lay statements have been associated with the record.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in March 1997, October 1988, January 1999, October 1999, March 2001, September 2001, December 2003, August 2004, November 2005, October 2006 and January 2007.  He has also submitted private treatment records and examination reports dated in 2008 and 2010.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2009 remand.  In this remand, the Board instructed the RO to provide the Veteran with the former rating criteria for sinusitis, effective prior to October 7, 1996; the RO did so and issued a supplemental statement of the case in January 2011.  As such, the Board finds that the RO has complied with its instructions in the January 2009 remand.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation under 38 U.S.C.A. § 1151 - kidney disorder, to include kidney stones

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 1151, the only requirement was that additional disability or death was 'the result of' VA hospital care, medical or surgical treatment, or examination.  However, 38 U.S.C.A. 
§ 1151 has been amended.  For claims filed on or after October 1, 1997, as here, the amended statute provides, in relevant part, that a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, in either case, in order for service connection to be warranted, causation would need to be shown.

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in addition to a showing of additional disability or death, there must be evidence that the hospital care, medical or surgical treatment, or examination caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the proximate cause of the disability or death is an event not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As noted in the introduction to this decision, the Veteran has claimed that his kidney disability is secondary to his hypertension.  Compensation for hypertension was awarded under the provisions of 38 U.S.C.A. § 1151 by the Board in its January 2009 decision, which was effectuated in a February 2010 rating decision, assigning a 10 percent disability rating.  

The purpose of § 1151 is to provide compensation for additional disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151 (West 2002).  While § 1151 does not address disabilities that arise 'downstream' from disability caused by VA surgery, § 1151 does provide that compensation for disability caused by VA surgery is provided 'in the same manner as if such additional disability or death were service-connected.'

The Court has held that a recipient of compensation under § 1151 is eligible for all chapter 11 benefits.  See Alleman v. Principi, 16 Vet. App. 253, 257 (2002) (claimant entitled to all chapter 11 benefits under 38 U.S.C.A. § 1151 because that statute permits such an award for a Veteran who suffers a harm resulting from VA medical care 'as if such disability, aggravation, or death were service-connected.')  The Board concludes that § 1151 benefits may be awarded for secondary disability, in this case kidney disease, caused or aggravated by hypertension just as if the hypertension were service-connected.

Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With regard to secondary service connection, a disability can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service- connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  VA is to give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ('VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to').  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a 'simple' condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post- service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But '[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.'  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

An August 2007 letter from a private physician shows that the Veteran reported that a VA examiner had determined that the decongestants prescribed by the VA could aggravate his hypertension and that he had been on these medications for twenty four years.  The private physician noted that the Veteran had kidney disease.  The Veteran stated that his blood pressure elevated to twenty points higher when he took decongestants, and then his blood pressure dropped back to normal.  The private physician noted that it was possible that the increased levels of his hypertension over the years, which was aggravated by sinus medications, could lead to kidney disease.

A September 2009 VA examination report shows that the Veteran was diagnosed with hypertension in 1983 and began receiving treatment at that time.  The examiner noted that the Veteran did have renal dysfunction.  The examiner noted that there was no history of family history of kidney problems, and no history of trauma to the kidneys.  The Veteran did have a history of bilateral stone disease, for which he required operative intervention on the left and was going to have non-invasive treatment on the left in the following week.  The examiner noted that the Veteran's right kidney had poor flow and there was consideration for renovascular hypertension on the right.  He had some diminution of size on the right compared to the left.  The examiner noted that the ultimate interpretation of the tests revealed at a minimum bilateral chronic medical renal disease.  The diagnoses were hypertension, bilateral stone disease and hydronephrosis of the right kidney.  The examiner opined that, with regard to specific medical opinions, chronic medical renal disease may be caused by or increased by hypertension.  The examiner concluded that it was at least as likely as not that the Veteran's hypertension contributed to the Veteran's chronic medical renal disease.  The examiner noted that the reason for this was a well established risk factor for renal deterioration.  Hypertension in and of itself would not cause hydronephrosis, or stone disease.  The examiner noted that the Veteran's hypertension began in service and was ongoing, and that the Veteran had renal dysfunction causing lethargy and weakness but no anorexia or weight change.  

A November 2010 VA examination report shows that the examiner reviewed the Veteran's claims file and additional medical records from the Veteran.  The examiner noted that the Veteran's kidney condition began after active duty but was likely the result of a condition for which he was service-connected, specifically, hypertension.  The Veteran admitted to occasional lethargy and weakness, but no anorexia or weight change.  The examiner noted that the Veteran had chronic kidney disease, which did not require dialysis, but might in the future.  The examiner noted that the Veteran was diagnosed with hypertension during active duty service, and over the years, had developed renovascular disease of the kidneys bilaterally.  The examiner indicated that this was a chronic condition, likely caused by or increased by hypertension.  The examiner clarified that the Veteran had two conditions, he had urethral and kidney stones for which he received treatment including open surgical procedures to remove these stones.  This has likely contributed to kidney disease itself.  Additionally, the Veteran had hypertension, which had been involved with renovascular disease of the kidney and chronic medical disease of the kidney.  This left him with an atrophic or non-functioning right kidney and a poorly functioning left kidney.  As a result, he has poor overall kidney function with a possible requirement for dialysis in the future.  The diagnoses were chronic kidney stones and urethral calculi with hydrophrosis, and chronic medical disease of the bilateral kidneys with atrophic and non-functioning right kidney.  The examiner further clarified that the chronic kidney disease of the bilateral kidneys with nonfunctioning right kidney was resultant from the renovascular hypertension.  The examiner opined that, based upon history and physical examination, as well as the review of the claims file and review of the current evidence-based medical literature that he was aware of, that the first diagnosis listed, as recurrent kidney stones and urethral calculi is less likely as not caused by or increased by his hypertension.  The examiner also opined that it was also less likely as not that either post-nasal drip or GERD has caused or aggravated this diagnosis.  The examiner noted that this was based upon multiple facets of medical knowledge, including symptomatology, time sequence and known cause of condition.  The examiner also opined, based upon history and physical examination, review of the claims file, and review of the current evidence-based medical literature that he was aware of, that the second diagnosis offered, specifically chronic kidney disease or chronic renal medical disease of the bilateral kidneys with atrophic right kidney and poorly functioning left kidney is at least as likely as not caused by or increased by hypertension.  It is at least as likely as not that hypertension has caused or increased the Veteran's current chronic kidney disease of the bilateral kidneys.  It is well known in the literature that hypertension can lead to kidney disease, in particular, the specific kidney disease seen in the Veteran.  Furthermore, the symptomatology and time sequence in terms of events is consistent with the development of this condition.  The examiner again noted that hypertension is a well established risk factor for renal deterioration, and concluded that he could not provide an opinion with regard to the degree that hypertension had aggravated the Veteran's kidney problems without resort to mere speculation.

The Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection is warranted for the Veteran's kidney disability, as secondary to his hypertension.  The Board notes that, as noted above, compensation for hypertension has been granted under 38 U.S.C.A. § 1151, and that service connection can be granted for a disability as secondary to his hypertension.  In this case, the Board finds that the competent medical evidence of record has shown that the Veteran's hypertension has caused or aggravated his kidney disease.  The August 2007 private physician noted that it was possible that the increased levels of his hypertension over the years, which was aggravated by sinus medications, could lead to kidney disease.  In addition, the September 2009 VA examiner opined that chronic medical renal disease may be caused by or increased by hypertension, and that it was at least as likely as not that the Veteran's hypertension contributed to the Veteran's chronic medical renal disease.  The examiner gave the rationale that the reason for this was a well established risk factor for renal deterioration.  Finally, the November 2010 VA examiner noted that the Veteran's kidney condition began after active duty but was likely the result of a condition for which he was service-connected, specifically, hypertension.  The examiner indicated that his kidney disease was a chronic condition, likely caused by or increased by hypertension.  The examiner indicated that the Veteran had hypertension, which had been involved with renovascular disease of the kidney and chronic medical disease of the kidney.  As a result, he has poor overall kidney function with a possible requirement for dialysis in the future.  The examiner also opined, based upon history and physical examination, review of the claims file, and review of the current evidence-based medical literature that he was aware of, that the Veteran's chronic kidney disease or chronic renal medical disease of the bilateral kidneys with atrophic right kidney and poorly functioning left kidney is at least as likely as not caused by or increased by hypertension.  It is at least as likely as not that hypertension has caused or increased the Veteran's current chronic kidney disease of the bilateral kidneys.  He offered the rationale that it is well known in the literature that hypertension can lead to kidney disease, in particular, the specific kidney disease seen in the Veteran.  Furthermore, the symptomatology and time sequence in terms of events is consistent with the development of this condition.  

The Board notes that the two VA examiners have indicated that the Veteran developed hypertension and began treatment while on active duty, which is not reflected by the evidence of record.  However, the Board finds that these opinions are still competent medical evidence, as the examiners provided a thorough rationale and reasoning, based upon the fact that the Veteran developed hypertension prior to his kidney disease.  The Board notes that the Veteran was discharged from service in 1980 and developed hypertension and began treatment in 1983.  As this was still prior to his development of kidney disease, the Board finds that this error in the VA examiners' assessments does not render the opinions incompetent.  Rather, this error is harmless and does not affect the essential probative value of these opinions.  As such, the Board finds that competent medical evidence of record provides that compensation is warranted for the Veteran's bilateral kidney disease, as secondary to his hypertension.

Evaluation of initial disability rating - sinusitis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently service-connected for sinusitis under Diagnostic Code 6512, at a 10 percent disability rating prior to April 29, 2004 and a 30 percent disability rating thereafter.  It should be noted that, in its January 2009 decision, the Board granted an earlier effective date of April 15, 1988 for service connection for the Veteran's sinusitis, and noted that the issue of an increased initial disability rating applied to this appeals period.  

The Board observes that the criteria relating to respiratory disabilities, including sinusitis were amended over the appeals period and the most favorable one must be applied.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).

Prior to October 7, 1996, moderate sinusitis, with discharge or crusting or scabbing and infrequent headaches warranted a 10 percent disability rating, severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches and purulent discharge or crusting reflecting purulence warranted a 30 percent disability rating and postoperative (following radical operation) sinusitis with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations was rated at a 50 percent disability rating.  38 C.F.R. § 4.96, Diagnostic Codes 6510 - 6514 (1996).

Effective October 7, 1996, sinusitis is rated under the General Rating Formula for Sinusitis.  A 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 Diagnostic Codes 6510 - 6514 (2010).

Evaluation of initial disability rating for sinusitis prior to April 29, 2004

A March 1997 VA examination report shows that the Veteran had continued sinus discomfort and recurrent sinus infections, congestion, and post nasal drip.  He has been recommended to take various nasal steroid sprays which he had used briefly, because he felt that they made his condition worse.  The Veteran reported that he had no seasonal allergies.  Upon examination, the Veteran's external nose was within normal limits.  The nasal vestibule, floor of the nose, inferior meatus, inferior turbinates, middle meatus, and middle turbinates were all within normal limits.  The shpeno-ethmoidal recess had no evidence of any mucopurulence, olfactory area and superior turbinates were within normal limits and the paranasal sinuses had no mucopurulence.  The diagnosis was a deviated nasal septum and symptoms consistent with chronic sinusitis.  

A private physician submitted a letter dated in June 1997 which showed that the Veteran had sinus headaches, nose bleeds, sneezing, itching, discharge and congestion.  

A September 1988 x-ray report revealed that the Veteran's sinuses were pneumatized, with wired present in what appeared to be the superior maxilla bilaterally medially secondary to previous surgery.  There was almost complete opacification of the left maxillary sinus, and the right appeared clear except for some mucosal thickening.  The location of the wires appeared to be along the inferior aspect of the maxilla anteriorly as one would expect with a palliated advancement type of procedure.  A September 1999 private medical record shows that the Veteran reported that he had yellow and green discharge from his nose on occasion.  Intranasal examination showed congestion but the examiner noted that he could not see any purulency intranasally even with the fibroptic scope.  He did have some purulency in his oropharynx which appeared to be coming from the nasopharynx area.  His mouth and throat were clear, and the examiner noted that he examined his nasopharynx, hypopharynx, and larynx with the fibroptic scope.  There was some redness of the posterior pharynx.  The examiner noted that he saw no evidence of any neoplastic problem.  

An October 1998 VA examination report shows that the Veteran reported that he had difficulty with nosebleeds, post-nasal drip, and headaches.  The examiner noted that the Veteran reported interference with breathing through the nose, post nasal and anterior nasal drip, and dyspnea at rest.  The examiner noted that the Veteran complained of problems with his ethmoids and maxillary sinuses primarily, although the Veteran did have what seemed to be some frontal sinus involvement.  The examiner noted that these problems were continuous and unrelenting, and that the Veteran had been unable to obtain relief from the various therapies.  The Veteran described his period of incapacitation as constant.  Upon examination, there was no nasal obstruction noted within the nostrils.  The mucous membranes appear intact, moist and non-inflamed.  There was no evidence of purulent drainage from the sinus ostea and no physical evidence of sinusitis.  There was no stenosis of the larynx and no facial disfigurement.  The diagnosis was sinus disease of the maxillary and ethmoid regions primarily although the Veteran claimed frontal involvement.  

A January 1999 VA examination revealed that the Veteran reported intermittent headaches, nasal obstruction and nosebleeds.  The Veteran reported occasional headaches under the eyebrow, and that he had a difficult time breathing through his nose.  He did not report any active pus in the prior several months.  There was no evidence of speech impairment.  The Veteran complained of chronic frontal sinusitis with a frontal headache approximately every two weeks, but he denied any fever, chills, nausea, vomiting, diarrhea, or symptoms consistent with a constitutional illness.  The Veteran indicated that he did have some episodes of sneezing and spring allergies.  The Veteran was treated with antibiotics for his headaches.  Upon examination, the nasal mucosa was clear and there was no evidence of mucopurulence.  There was deviation of the septum to the left.  The remainder of the nasal examination was within normal limits, and there was no evidence of other nasal obstruction.  The Veteran did report that he had difficulty breathing through his nose.  The examiner noted that there was no tenderness to palpation of the maxillary or frontal sinus areas, and that, at the time of the examination, there was minimal evidence of sinus disease.

An October 1999 VA examination report shows that the Veteran indicated that he had a longstanding history of post-nasal drip and nasal obstruction.  The examiner noted that there was no evidence of purulent discharge or evidence of chronic sinusitis.  There was evidence of nasal obstruction, etiology unknown.  There was no tenderness along the sinuses and no purulent discharge or crusting.  The diagnosis of nasal obstruction secondary to septal deviation, etiology unknown.  

A February 2000 letter from a private physician reflected that the Veteran had difficulty breathing through his nose, and that he sometimes had traces of blood when he blew his nose.  He complained of facial pain, headaches, and a postnasal discharge.  The examiner diagnosed chronic sinusitis and septal deviation.  The examiner noted that the strongly felt that the Veteran had underlying allergies aggravating his nasal condition.

A March 2001 VA examination report shows that the Veteran had congestion, bleeding and difficulty breathing through his nose.  The examiner noted that he had discharge, but no signs of purulence.  He had dyspnea at rest and occasionally on exertion.  His treatments included nasal steroids and antibiotics.  He had bi-frontal headaches closer to the midline, which extend to the occiput of his head, which the examiner noted was consistent with frontal or possible frontal, ethmoidal or sphenoid sinus disease.  He did not note any allergic problems, but noted that his primary symptom was congestion.  The examiner noted that the Veteran had a history of minor sinus problems, which was not incapacitating.  

A September 2001 VA examination report shows that the Veteran reported that he had recurrent sinus infections.  The examiner noted that it sounded as if the Veteran reported symptoms consistent with at least mild chronic sinusitis requiring four to five courses of antibiotics per year.  The examiner noted that his symptoms included a mild frontal headache, which extended to the occipital region, purulent and bloody nasal discharge, and systemic fever.  He did report come dyspnea on exertion, as well as rest, although that seemed to be a separate process from his complaints of sinusitis.  At the time of the examination, the Veteran was on a course of oral antihistamines and steroid nasal sprays.  The Veteran also described allergy attacks, which he claimed happened all year long and were accompanied by sneezing and clear nasal discharge.  Upon examination, the Veteran did to seem to be in the midst of an allergy attack or acute sinusitis.  There was no evidence of mucopus at either osteomeatal complex.  The examiner diagnosed septal deviation and mild chronic sinusitis by history.

A June 2002 letter from a private physician reflected that the Veteran had been under his care for the previous several years for a sinus condition, and that he had more than six episodes a year of incapacitating and non-incapacitating sinusitis characterized by headaches, sinus pain, nosebleeds, and congestion, purulent discharge and had been receiving antibiotic treatment.  

A December 2003 VA examination shows that the Veteran reported six episodes of sinusitis per year and interference with breathing through his nose.  He indicated that he had purulent discharge, but no dyspnea at rest or with exertion.  He had been treated with multiple antibiotics, used a nasal spray and had used an oral prednisone.  The examiner noted that the maxillary sinuses were primarily affected during exacerbations of chronic sinusitis.  The Veteran complained of pain and headaches when a sinus infection was present.  The Veteran reported allergy attacks year round, and did not report any periods of incapacitation.  Upon examination, the Veteran had a 20 percent nasal obstruction and a septal deviation on the left.  On the right, there was approximately a 10 percent nasal obstruction.  There was no sinus tenderness and no purulent drainage, crusting or discharge noted.  

A December 2003 letter from a private physician reflected that the Veteran suffered from incapacitating and non-incapacitating sinusitis resulting in chronic headaches, sinus pain, nosebleeds, and congestion.  He received antibiotic treatment for this condition.  

The Board finds that, based upon the evidence of record, the Veteran's service-connected sinusitis does not warrant a higher initial disability rating prior to April 29, 2004.  The evidence of record does show that the Veteran had had ongoing headaches associated with his sinusitis; however, the Board notes that the criteria for a 30 percent disability rating under the old and the new regulations both require a showing of purulence or crusting.  In this case, all of the VA examiners of record have noted that the Veteran did not show any signs of purulence or crusting.  In fact, the January 1999 examiner noted that there was minimal evidence of sinus disease, the March 2001 examiner noted a history of minor sinus problems, and the September 2001 VA examiner noted only mild chronic sinusitis by history.  The Board notes that a private physician who submitted several letters on the Veteran's behalf has noted that the Veteran has ongoing congestion, and in his June 2002 letter, noted that the Veteran had purulent discharge.  However, the preponderance of the evidence shows that the Veteran does not have any evidence of purulent discharge or crusting prior to April 29, 2004.  38 C.F.R. § 4.96, (1996, 2010).  The Board notes that the current regulations also provide for a 30 percent disability rating upon a showing of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  In this case, the Board notes that the Veteran's private physician submitted a statement showing that he had more than six incapacitating and non-incapacitating episodes over the prior year, and that he had been treated with antibiotics.  However, the regulations require a showing of incapacitating episodes requiring prolonged use of antibiotics.  There is nothing in the evidence of record which shows that the Veteran's use of antibiotics was prolonged.  Specifically, the regulation calls for four to six weeks of antibiotics.  However, in this case, the evidence does not show that the Veteran has any prolonged use of antibiotics which meets this criteria.  38 C.F.R. § 4.96, Diagnostic Code 6512 (2010).  As such, the Board finds that an increased disability rating under the old or new criteria is not warranted in this case under 38 C.F.R. § 4.96, Diagnostic Code 6512 (1996, 2010).

The Board has considered rating the Veteran's service-connected sinusitis under other Diagnostic Codes in order to provide him with the most beneficial rating; however, the Board finds that, based upon the Veteran's diagnosis and symptoms, Diagnostic Code 6512 is the most appropriate Diagnostic Code for rating the Veteran's disability.

Evaluation of initial disability rating for sinusitis as of April 29, 2004

An April 2004 letter from the Veteran's private physician shows that the Veteran had bouts of non-incapacitating sinusitis characterized by headaches, head pain, and empitaxis in addition to purulent discharge.  The examiner noted that episodes occurring two or more times per month did not always occur during scheduled examinations and that he received both antibiotics and nasal sprays chronically for this condition.

A June 2004 private medical record shows that the Veteran was diagnosed with perennial allergic rhinitis, which was suboptimally controlled, chronic cough/asthma, which was moderate persistent in severity, and chronic rhinosinusitis.  

A June 2004 letter from a private physician reflected that a May 2004 computed tomography (CT) scan of the sinuses and facial bones indicated chronic sinusitis of the sphenoid sinuses.  There was a minimal amount of soft tissue present within the sphenoid sinuses.  There was also a left deviated septum and several wires along the anterior maxilla from a prior surgery.  The private physician noted that the Veteran's complications were six or more episodes yearly of incapacitating sinusitis characterized by headaches, sinus pain, nosebleeds, congestion and purulent discharge.  There were more than two episodes monthly on non-incapacitating sinusitis characterized by headaches, sinus pain, nosebleeds, congestion and purulent discharge.  The private physician noted that the underlying deviated septum compounded his allergic condition, which appeared to be non-responsive to treatment.  Medical therapy included antibiotics, nasal decongestants, and nasal sprays.  

An August 2004 VA examination report shows that the Veteran reported interference with breathing through the nose.  The Veteran reported purulent discharge, especially with sinus infections.  He also reported runny, clear drainage on and off when his nose is not infected.  The Veteran reported that he had increased shortness of breath, as he had been diagnosed with asthma.  The Veteran indicated that he was treated six to eight times per year for a sinus infection, and that treatment was with antibiotics for a period greater than three weeks.  Upon examination, the Veteran had a nasal obstruction of about 50 percent.  He had boggy turbinates, approximately 2+ with edema with clear nasal drainage.  Sinuses were negative for tenderness, and there was no purulent drainage or discharge.  The examiner noted that the rest of the examination was normal.

A March 2005 private medical record shows that the Veteran reported a history of sinusitis, but that it had not been active recently.  Upon examination, there was minimal inflammatory change visible along the nasal mucosa, but no micropurulence was seen.  He was diagnosed with chronic rhinitis. 

A November 2005 VA examination report shows that the Veteran reported difficulty with breathing through the nose.  There was no purulent discharge and no dyspnea at rest or exertion.  The examiner noted that there was no chronic sinusitis.  Upon examination, the sinuses were negative for tenderness, purulent discharge or crusting.  

An October 2006 VA examination report shows that the Veteran complained of headaches, nosebleeds and postnasal drip.   The examiner noted that the Veteran had difficulty breathing through the nose, with purulent discharge with infection only.  He did not have dyspnea upon exertion. The Veteran reported frontal pressure.  He reported sneezing in rows, itchy eyes, watery nose, and nasal congestion on and off.  He had no periods of incapacitation.  There was slight tenderness in the frontal sinuses.  The examination was negative for purulent discharge and there was crusting throughout the nasal cavity.  The examiner noted that the rest of the examination was within normal limits.  The diagnosis was sinusitis.  

A January 2007 VA examination reflects that the Veteran had interference with breathing through the nose and purulent discharge with infection only.  Upon examination, the Veteran's sinuses had slight tenderness.  There was crusting bilaterally noted with nasal discharge. The rest of the examination was within normal limits.

An October 2007 computed tomography computed tomography (CT) scan revealed extensive right maxillary sinus disease.

A November 2007 letter from a private physician revealed his observation that the Veteran had sinusitis shown in CT scans in March 2006 and October 2007, and that it was most prominent in the right maxillary sinus with a deviated septum.  The osteomeatal complex on the right demonstrated mucosal changes.  The examiner noted that the Veteran's post-nasal drip caused an abnormal amount of mucus to drain into this stomach, causing him to choke, gasp and wheeze at night.  The examiner also noted that, when the Veteran woke up in the morning, the mucus caused a lack of appetite, nausea and sometimes diarrhea.

A March 2008 CT scan of the Veteran's sinuses revealed almost complete opacification of the right maxillary sinus, which was increased from the previous severe mucosal thickening.  No abscess formation was noted in the soft tissues.  Deviation of the left anterior nasal septum was noted, and the frontal, ethmoid, sphenoid and left maxillary sinuses were clear.  A July 2008 private physician's letter reflects that the Veteran had a CT scan of his sinuses in March 2008, and that the Veteran was experiencing a significant deterioration in the quality of his life, caused by dyspepsia, anorexia, low grade weight loss, all in view of his chronic sinusitis.  

An August 2010 letter from a private physician shows that the Veteran had complained of sinus pain and tenderness, congestion, post nasal drips, headaches, nosebleeds, purulent discharge, earaches, inflammation, upper tooth pain, facial bone pain and numbness and sinus crusting.  The examiner noted that the Veteran's CT scans and magnetic resonance imaging studies (MRI) have shown chronic maxillary and sphenoid sinusitis and other abnormalities.  

The Board finds that, based upon the evidence of record, the Veteran's service-connected sinusitis does not warrant an initial disability rating in excess of 30 percent.  As noted above, the higher rating of 50 percent under the old and new regulations is warranted following radical or repeated surgeries with subsequent near constant sinusitis, with headaches, pain, and purulent discharge or crusting.  While the evidence of record shows that the Veteran has undergone surgery, this was not radical surgery on the Veteran's sinuses, and there is no evidence that the Veteran has underdone repeated surgeries on his sinuses.  As such, a higher initial disability rating for sinusitis, as of April 29, 2004, under the old and new criteria, is not warranted.  38 C.F.R. § 4.96, Diagnostic Code 6512 (1996, 2010).

The Board has considered rating the Veteran's sinusitis, as of April 29, 2004, under other Diagnostic Codes in order to provide the Veteran with the most beneficial rating; however, given the Veteran's symptoms and diagnosis, Diagnostic Code 6512, pertaining to sinusitis, provides the most appropriate rating criteria.  

As the preponderance of the evidence is against the Veteran's claim for increased ratings for his sinusitis, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).

Extraschedular Rating

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Board concludes that the Veteran's disability does not present such an exceptional disability picture such that his current disability rating is inadequate.  Second, the range of social and employment impairment caused by Veteran's sinusitis is clearly contemplated by Diagnostic Code 6512.  As such, the Veteran's level of impairment is within the governing norms contemplated by the rating criteria, which reasonably describes his sinusitis symptomatology and specifically relates that symptomatology to its interference with his employment.  Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period.  Nor does the evidence show that the Veteran's service-connected sinusitis alone causes his unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule, beyond the level of already compensated employment impairment.

Thus, the evidence does not support referring this case for an extraschedular evaluation.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a kidney disability is granted, as secondary to hypertension.

An initial disability rating in excess of 10 percent for sinusitis, prior to April 29, 2004, is denied.

An initial disability rating in excess of 30 percent for sinusitis, as of April 29, 2004, is denied.


REMAND

As an initial matter, in May 2010, the Veteran filed a notice of disagreement (NOD) with the RO's February 2010 rating decision, issued in May 2010, which granted entitlement to compensation under 38 U.S.C.A. § 1151 for GERD and assigned a 10 percent disability rating.  Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issue of the initial disability rating assigned for his GERD, the case may be returned to the Board for adjudication.

In the present case, a February 2011 letter from the Veteran's private physician reflects his opinion that the Veteran is unable to work and would not be able to work in the near future, due to his kidney disease, which has been service-connected in the above decision, his asthma, service-connected GERD, chronic rhinitis, service-connected sinusitis, lung nodules and an irregular heartbeat.  The Board finds that this claim reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  As the Board has determined that a claim for TDIU has been raised by the record, it now has jurisdiction over the issue and finds that the following development is necessary.

As an initial matter, on remand, the AOJ should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.

In addition, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran. See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a TDIU, based upon the disability rating assigned after consideration of his claim for an evaluation of his initial disability rating for GERD.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran notice that informs him of the information and evidence required to substantiate a TDIU claim.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.  See M21-1MR, IV.ii.2.F.25.i.

3.  The AOJ should send the Veteran a statement of the case addressing the initial disability rating assigned for GERD.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

4.  After completion of the above, the AOJ should adjudicate the Veteran's TDIU claim, based on his disability rating after his claim has been decided.  If the RO finds that an additional VA examination is necessary in order to decide the TDIU claim, such examination should be scheduled and conducted.

5.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case, reflecting consideration of any new evidence and all pertinent law and regulations.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


